Richard A. Luthmann of Iselin , who was admitted to the bar of this State in 2004, having pleaded guilty in the United States District Court for the Eastern District of New York, to counts one and nine of an indictment to wire fraud, in violation of Title 18, U.S.C. § 1349 and § 3551 et. seq. (Count One); and extortionate collection of credit conspiracy, in violation of Title 18, U.S.C. § 849(a) and § 3551 et. seq. (Count Nine);
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), Richard A. Luthmann is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, **588effective immediately and until the further Order of this Court; and it is further
ORDERED that Richard A. Luthmann be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that Richard A. Luthmann comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of *229respondent's file as an attorney at law of this state.